
	
		I
		111th CONGRESS
		2d Session
		H. R. 5845
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize 700 incremental vouchers for tenant-based
		  rental assistance under section 8 of the United States Housing Act of 1937 to
		  help meet the housing needs of low-income families in the Commonwealth of the
		  Northern Mariana Islands.
	
	
		1.Increase in incremental
			 section 8 rental assistance for Northern Mariana Islands
			(a)Provision of
			 incremental vouchersSubject
			 only to the appropriation of sufficient amounts pursuant to subsection (b) of
			 this section, the Secretary of Housing and Urban Development shall provide to
			 the Northern Marianas Housing Corporation tenant-based rental housing
			 assistance under section 8(o) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)) in an amount sufficient to fund 700 incremental vouchers for
			 fiscal year 2011, and shall renew such vouchers in each fiscal year
			 thereafter.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated—
				(1)for fiscal year
			 2011, such sums as may be necessary to provide the incremental vouchers
			 described in subsection (a); and
				(2)in each fiscal
			 year thereafter, such sums as may be necessary to renew the vouchers described
			 in subsection (a) for that year.
				Any
			 amounts appropriated pursuant to this subsection shall remain available until
			 expended.
